In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: April 19, 2022

* * * * * * * * * * * * * * * * * * *
JESSICA DAVIS                       *                                   UNPUBLISHED
Parent of C.D., a minor             *
                                    *
                                    *                                   No. 19-410V
                      Petitioner,   *
v.                                  *                                   Special Master Gowen
                                    *
SECRETARY OF HEALTH                 *                                   Petitioner’s Motion for Dismissal;
AND HUMAN SERVICES,                 *                                   Insufficient Proof; transverse
                                    *                                   myelitis (“TM”); DtaP, Hep B, IPV,
                                    *                                   Hib, PCV, rotabirus.
                      Respondent.   *
* * * * * * * * * * * * * * * * * * *

Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Kimberly Shubert Davey, United States Department of Justice, Washington, DC for respondent.

                                    DECISION ON ENTITLEMENT 1

         On March 18, 2019, Jessica Davis (“petitioner”) on behalf of her minor daughter, C.D.,
filed a claim in the National Vaccine Injury Compensation Program. 2 She alleged that as a result
of C.D. receiving Pediarix, conjugated vaccine containing diphtheria-tetanus-acellular pertussis
(“DtaP”), hepatitis B (“hep B”), and inactivated poliovirus (“IPV”), pneumococcal vaccine, and
rotavirus vaccine on January 13, 2017, C.D. suffered transverse myelitis (“TM”). Petition (ECF
No. 1).

        On April 15, 2022, petitioner filed a motion for a decision dismissing this claim.
Petitioner’s Motion (“Pet. Mot.”) (ECF No. 58). The motion provides that petitioner has chosen
not to move forward with her petition for compensation in the Vaccine Program. Pet. Mot. at 1.
1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the decision
is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed
redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the decision
will be posted on the court’s website without any changes. Id.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-10 et seq.
(hereinafter “Vaccine Act” or “the Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the
Act.
Petitioner is aware that a decision by the special master dismissing the petition will result in a
judgment against petitioner and will end all of petitioner’s rights in the Vaccine Program. Id. at
1-2. Petitioner intends to protect her rights to file a civil action in the future. Therefore, pursuant
to 42 U.S.C. § 300aa-21(a)(2), petitioner intends to elect to reject the Vaccine Program judgment
and to file a civil action. Id. at 1-2. This matter is now ripe for review.

         A petitioner must establish entitlement to compensation in the Vaccine Program through
one of two ways. The first way is to establish that he or she suffered a “Table injury,” i.e., that he
or she received a vaccine listed on the Vaccine Injury Table and subsequently developed a
corresponding injury within a corresponding period of time. § 300aa-11(c)(1). The second way
is to establish that the vaccine actually caused the onset or significant aggravation of a condition
in the vaccinee. § 300aa-13(a)(1)(A). To prove actual causation, petitioner must present: (1) a
medical theory; (2) a logical sequence of cause and effect; and (3) a medically acceptable temporal
relationship between the vaccination and the injury. Althen v. Sec’y of Health & Human Servs.,
418 F.3d 1274, 1278 (Fed. Cir. 2005).

        In the present case, petitioner does not allege a Table injury. Thus, to prevail on
entitlement petitioner must establish that the vaccines administered to C.D. on January 13, 2017,
were the cause of her neurological condition. Under the Vaccine Act, a petitioner may not be
awarded compensation based solely on the petitioner's claims. Rather, the petition must be
supported by either medical records or by the opinion of a competent physician. § 300aa-
13(a)(1).

        Several challenges to petitioner’s claim have been apparent over the past three years it
has been pending. The first challenge would be to establish whether C.D. actually had TM,
considering that her early medical records reflect that a number of diagnoses were entertained,
including TM. However, experts from both parties agreed that C.D. did not have TM or multiple
sclerosis. Pet. Exhibit (“Ex.”) 26 at 51; Resp. Ex. A at 9-11. Instead, petitioner’s own expert
Yuval Shafrir, M.D., opined that the correct diagnosis is acute disseminated encephalomyelitis
(“ADEM”) with brainstem and cervical spinal cord involvement. Pet. Ex. 26 a 51; Pet. Ex. 71 at
4. Respondent’s expert, Tim Lotze, M.D. disagrees that C.D. meets the diagnostic criteria for
ADEM, and instead opines that C.D.’s proper diagnosis is “viral rhombencephalitis with myelitis
producing cranial nerve dysfunction and acute flaccid paralysis (i.e., acute flaccid myelitis
(‘AFM’))” with the most likely etiology being a virus that was not identified in laboratory
testing. Resp. Ex. A at 9-11; Resp. Ex. C at 5.

        The diagnosis is complicated by her medical records which show that her first medical
presentation was for an upper respiratory infection (“URI”) around the same time as the eye
movements, which were the first documented symptoms of C.D.’s neurological condition. Pet.
Ex. 6 at 3846; Pet. Ex. 26 at 51. There still remains uncertainty about the date of the onset of
abnormal eye movements in the medical records, and the overall picture appears more consistent
with a diagnosis of AFM secondary to an URI. Therefore, I explained that it would be difficult
to demonstrate that C.D.’s vaccinations were the cause of her condition, especially as she had an
intervening viral illness in close proximity to the onset of neurological symptoms.




                                                   2
       In this case, there is insufficient evidence by way of either medical records or expert
opinion to carry petitioner’s burden of proof under Althen. Petitioner’s claim therefore cannot
succeed and in accordance with her motion must be dismissed. §11(c)(1)(A).

     Thus, this case is dismissed for insufficient proof. The Clerk of the Court shall enter
judgment accordingly.

       IT IS SO ORDERED.
                                                            s/ Thomas L. Gowen
                                                            Thomas L. Gowen
                                                            Special Master




                                                3